The majority holds that appellant company was under a duty to anticipate, as within the realm of reasonable probability, a wind of such intensity and velocity as would tear loose a 12-ton section of roof, break it in half, and carry it over 100 feet. There is no proof of any similar occurrence and the judgment of the court below should be reversed for the reason that appellee has failed to prove a violation of duty owed to the decedent.
A section of a roof weighing 12 tons being ripped loose and carried through the air more than 100 feet is a possibility but certainly not a reasonable probability where there is no proof of a similar occurrence in or about the immediate vicinity. The event was not within the foreseeable risk of harm. The orbit of duty is determined by the reasonable foreseeable risk of harm. In Irwin Savings  Trust Company v. Penna. R. R. Company,349 Pa. 278, 284, 37 A.2d 432, Mr. Justice DREW, quoting fromSouth-Side Pass. Ry. Co. v. Trich, 117 Pa. 390, 399, 11 A. 627, said: " 'To impose such a standard of care as requires, in the ordinary affairs of life, precaution *Page 472 
on the part of individuals against all the possibilities which may occur, is establishing a degree of responsibility quite beyond any legal limitations which have yet been declared.' "
Negligence does not of itself create liability. Back of the negligent act or failure to act must be sought and found a duty to the person injured, the observance of which would have averted or avoided the injury. Even though it be assumed that the roof was negligently maintained, the unusually high wind was an independent intervening force effecting an unforeseeable event for which appellant should not be held responsible. The duty extended only to reasonably foreseeable circumstances and injury which appellant could reasonably anticipate as a result of such negligence. The event which is the basis for the instant suit was clearly beyond the periphery of the duty.
The judgment of the court below should be reversed and here entered for appellant.